Citation Nr: 1047041	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased initial rating for a right 
shoulder disorder, status-post Mumford repair, currently rated as 
10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for 
right knee arthritis, status-post medial meniscal, arthroscopy 
for plica and meniscal injury, to include the issue of a rating 
in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin

INTRODUCTION

The Veteran served on active duty from October 1986 to February 
1987 and from October 2000 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of December 2005 by a Department of 
Veterans Affairs (VA) Regional Office (RO).  The St. Petersburg, 
Florida RO currently has jurisdiction over the Veteran's claims 
file.  

In a May 2009 decision, the Board (i) denied the Veteran's 
increased rating claim for hypertension and (ii) dismissed his 
increased rating claims for right shoulder and right knee 
disorders, as the Board found the evidence of record to convey 
his desire to withdraw the respective claims.  Subsequently, the 
Veteran filed a timely appeal of this Board decision, and in 
March 2010, pursuant to a Joint Motion for Partial Remand, the 
Court of Appeals for Veterans' Claims (Court) vacated the 
dismissal of the Veteran's shoulder and knee claims, and remanded 
the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As has been previously outlined, the Board dismissed the 
Veteran's respective increased rating claims for right knee and 
right shoulder disorders, in a May 2009 decision, as his 
communications were deemed to convey this intent.  By virtue of 
his appeal to the Court and the reasons therefore, it is apparent 
that was not his intent.  Given that, and the subsequent Court 
Order, it may be concluded the Board retains jurisdiction over 
the respective increased rating claims and that these claims 
remain pending.  See Juarez v. Peake, 21 Vet. App. 537, 543 
(2008); see also Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  

The Board notes that since the last statement of the case was 
issued, additional medical evidence has been associated with the 
claims folder.  See e.g., VA PC Note, December 2, 2009; Private 
Functional Examination, 2, 2009.  Upon reviewing this additional 
evidence, the Board finds that this evidence is relevant to the 
benefits sought on appeal and is not duplicative of previous 
evidence before the RO; however, the record does not contain any 
communication or correspondence indicating the Veteran waived his 
right to have this evidence considered in the first instance by 
the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c).  Therefore, to provide the Veteran with due 
process in the adjudication of his claims, the Board must remand 
his claims for consideration of the newly submitted evidence by 
the AOJ and proper issuance of a Supplemental Statement of the 
Case if the claims remain denied.   Id. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the additional 
medical evidence associated with the file 
since January 2009, including the December 
2009 private functional examination report, 
undertake any additional development as may 
be deemed warranted (including conducting any 
indicated examinations), and readjudicate the 
respective claims for an increased rating for 
right shoulder disability and an increased 
rating for right knee disabilities.  

2.  If the foregoing action does not resolve 
the claims, a Supplemental Statement of the 
Case should be issued.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



